IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,
                                                 No. 68838-3-
                     Respondent,
                                                 DIVISION ONE

                                                 UNPUBLISHED OPINION
FALE PEA,

                    Appellant.                   FILED:     OCT    7 2013

                                                                                     CO

      Per Curiam. — Fale Pe'a appeals the sentence imposed following her conation
                                                                                     o

for second degree assault while armed with a deadly weapon. She contends, and the

State concedes, that the deadly weapon enhancement must be stricken because it was

not charged in the amended information. We accept the State's concession. See State

v. Theroff. 95 Wn.2d 385, 392, 622 P.2d 1240 (1980).

       Pe'a also contends a community custody condition requiring a mental health

examination should be stricken. She points out that the trial court failed to comply with

statutory prerequisites for that condition, including consideration of a presentence report

or mental health evaluation and entry of a finding that she is a mentally ill person. See

RCW 9.94B.080. She asks that we remand with instructions "to strike the mental health

evaluation condition unless the court determines it can presently and lawfully comply in

full with RCW 9.94B.080." The State does not dispute Pe'a's contention, but argues it is

moot because the Department of Corrections concluded it lacked authority to impose

community custody in Pe'a's case and therefore closed it without subjecting her to

community custody. Pe'a responds that the issue is not moot because the presence of
the condition on her judgment and sentence is stigmatizing and "future courts, employers,

and mental health providers will presume the sentencing court found all the prerequisites

of RCW 9.94B.080, including that Ms. Pe'a is mentally ill . . . and her mental illness

influenced her offense." Because we are remanding for the court to strike the deadly

weapon enhancement, and because it is undisputed that the sentencing court did not

satisfy the statutory prerequisites for the mental health condition and that the DOC lacks

authority to impose community custody in any event, we direct the court on remand to

also strike the mental health condition from the judgment and sentence.

       Pe'a has filed a pro se statement of additional grounds for review but fails to

adequately describe the nature and occurrence of any alleged error as required by RAP

10.10(c). To the extent Pe'a challenges the persuasiveness of the evidence, her

arguments are beyond the scope of our review. State v. Carver, 113 Wn.2d 591, 604,

781 P.2d 1308, 789 P.2d 306 (1990).

       Remanded with directions to strike the deadly weapon enhancement and mental

health evaluation condition from the judgment and sentence.




                                                 faj .
WE CONCUR:



    Y^/^- ^T"                                 l4*